DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present application has been reassigned to Examiner Monique Jackson (contact information below).  A courtesy call was made to Applicant’s Attorneys on 1/19/2022, to inform the Applicant of the change and to inquire about a Power of Attorney.  During a return call from Mr. Henry Shikani, a brief discussion took place with regards to general procedural issues.
The amendment filed 10/25/2021 has been entered.  Claims 2, 5-8, and 15 have been canceled.  Claims 1, 3, 4, and 9-14 are pending in the application.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Specification
The current specification is replete with numerous grammatical and typographical errors and contains terms and/or phrases that are unclear (examples below), perhaps as a result from translation from a foreign language.  A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter. 
Examples of grammatical/typographical errors and unclear wording include:
Missing or improper determiners or grammatical article terms, e.g. “a”, “an”, “the”, etc. throughout the specification.
Improper capitalization, e.g. “Manganese”, “Zinc”, “Precipitated”, “Carbon”, “Fluorinated”, and “Fluor” in Paragraph 003, or “TetraEthoxySilane” and “HexaDecylTriMethoxySilane” throughout the specification, such that it is unclear 
Improper noun/verb agreement, e.g. “embodiments…provides” in [006], “embodiments relates” in [008], “preceding experimental results and the illustrative graphs shows” in [030], “silica nano-particles was prepared” in [044], etc.
Improper or missing prepositions, e.g. “onto” vs. “into” in [006], “addition a catalyst” in [007] should probably be “addition of a catalyst”, etc.
Improper word separation, e.g. “iso propoxide” should be “isopropoxide”, “drop wise” should be “dropwise”, “poly condensation” should be “polycondensation”, etc.
Grammatical or typographical errors, e.g. “the method includes adding drop wise and HexaDecylTrimEthoxySilane (HDTMS)” in [007] at lines 7-8 should probably read “the method includes adding HDTMS dropwise to the primary mixture” or similar wording given that “drop wise” should be “dropwise”, “and” should be deleted or changed to a proper determiner (e.g. “a”) and “HexaDecylTrimEthoxySilane” is improperly capitalized and/or misspelled; “embedment” in [026] should be “embodiment”; “rage” in [032] should be “range”, etc.
Improper or missing punctuation, e.g. “In another, embodiments herein provide a method preparation of hydrophobic coating” in [007], first sentence, should probably read: “In another embodiment herein, a method of preparation of a hydrophobic coating is provided” or “Another embodiment herein provides a method of preparation of a hydrophobic coating” or similar wording to clarify to what the “another” refers and to include the proper grammatical determiners; a period should be inserted at the end of the last sentence of [007], etc.
Improper use of words or terms, e.g. a “ratio” is a relationship or comparison between two quantities or two values of the same units and is normally expressed in terms of the first quantity to the second quantity, e.g. a ratio of 5 to 2, or simplified as a quotient or using a colon, e.g. 5/2 or 5:2; and although the Applicant may act as his or her own lexicographer to specifically define a term contrary to its ordinary meaning, the written description must clearly redefine the term and set forth the uncommon definition, particularly when the term is utilized in the claims.  Thus, the recitation in [028] that in “an example embodiment ratio of the resin and the formulation is in the range of about 10 to 17 wt %” (emphasis added) is unclear, and similarly, the recitation that “the ratio of HexaDecylTriMethoxySilane and TetraEthoxySilane (TEOS) is in a range of about 0.15 to 0.2” is also unclear, given that in both recitations, the “ratio” is not described in a manner as normally expressed in the art (e.g. a ratio of weight parts of resin to total weight parts of the coating composition in a range of about 10:100 to 17:100) and although the former recitation appears to suggest the ratio is based on a weight content, the latter fails to recite any basis for the ratio, e.g. molar, volume, etc.
Another example of improper use of words or terms can be found in [031] which recites, “The silane as precursor for alumina may be one of aluminum iso propoxide, aluminum isobutoxide, aluminum ethoxide, and aluminum chloride”, wherein in this case, the term “silane” appears to be improperly utilized to refer more generally to a metal oxide precursor compound given that the recited aluminum compounds are not silanes and in general, silanes are not precursors for alumina.
Lack of clarity, e.g. “The resin used in the present claimed subject matter may include chloroform and PTFE 120 and Polyurethane 122 and to obtain PTFE based 
Improper use of abbreviations given that in general, after the first occurrence of an abbreviation in conjunction with its full terminology, e.g. tetraethoxysilane (TEOS), the abbreviation alone should be utilized as opposed to repeating the full term (with improper capitalization as in the instant specification) followed again by its abbreviation.
Claim Objections
Claims 1 and 14 are objected to because of the following informalities:  “TetraEthoxySilane” should not be capitalized as recited in the claims or if the first occurrence TrimEthoxySilane” (emphasis added) in claim 14 should either be deleted such that only the abbreviation “HDTMS” is utilized, or the capitalization should be corrected to coincide with the capitalization in claim 1 and the HDTMS abbreviation.  Further, “iso propoxide” in claims 1 and 14 should be “isopropoxide”, “drop wise” in claim 14 should be “dropwise”, and “of” or similar term should be insert after “addition” on line 6 of claim 14.  Appropriate correction is required.
Claim 9 is objected to because of the following informalities:  “Polydimethylsiloxane” on line 2 should not be capitalized, particularly since none of the other resins is capitalized, and “poly tetrafluoroethylene” should read “polytetrafluoroethylene”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3, 4, and 9-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to wherein ratio of the one or more resins and the formulation is about 10 to 17 wt %” in lines 2-8 (emphasis added, with the emphasized portion also recited in amended claim 14), wherein the Applicant states in the accompanying response (see page 8, second and third paragraphs) that said limitation should be interpreted as a ratio of a weight percentage (10 wt%) of resin and the weight percentage (17 wt%) of the formulation in the “formed” hydrophobic coating composition, and although the “ratio” range of about 10 to 17wt% as recited in the instant specification is somewhat unclear as discussed in detail above, the claim interpretation as argued by the Applicant is not supported by the instant disclosure at the time of filing.
Claims 1, 3, 4, and 9-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 1 now recites (copied from the amendment filed 10/25/2021):

    PNG
    media_image1.png
    222
    635
    media_image1.png
    Greyscale

Hence, based upon the alignment of the “one or more resins” on line 6 with the “silica nano-particles” on line 3 and not “a formulation” on line 2, claim 1 currently recites that “the formulation” of line 2 and not the “coating composition” of line 1 is what comprises the “silica nano-particles” of lines 3-5 and the “one or more resins” of line 6, and thus it is unclear how “the formulation” is dispersed “into” the one or more resins as recited at line 6 if the “formulation” comprises the one or more resins.  It is also unclear how the “ratio of the one or more resins and the formulation is about 10 to 17 wt%” given that a ratio by definition is a relationship or comparison between two quantities or two values of the same units. e.g. a content by weight of the one or more resins to a content by weight of the formulation, and is normally expressed in terms of the first quantity to the second quantity or a first value of the same units to a second value of the same units, such as a ratio A to B of 10 to 17 or a ratio of 10 weight parts A to 17 weight parts B; or simplified using a colon such as a ratio of A:B of 10:17 or as a quotient such as a ratio of A/B of 10/17 but not as a percentage computed from said quotient nor as a unit-less value (e.g. about 10) compared to a percentage or value of different units (e.g. 17 wt%) as in the claimed invention.  Is each value meant to refer to a percentage that is then meant to correspond to a fraction and thus a ratio expressed in terms of a quotient such that the claim limitation refers to a ratio range of (about 10/100) to (17/100), or is the “about 10” meant to read “about 10 wt%” such that the ratio is now of two values of the same units, e.g. “about 10 wt%” to “17 wt%”; and if the claimed ratio is meant to be a ratio of the one or more resins to the formulation and the “about 10” is meant to be a weight percentage such that the limitation is meant to read “wherein ratio of the one or more resins to the formulation is about 10 wt% to about 17 wt%” (as argued by the Applicant in the response filed 10/25/2021), then it is unclear as to what basis the weight percentages are computed given that the formulation comprises the one or more resins and the 
Claim 3 is further rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for reasons similar to the above wherein it is again noted that a ratio is a relationship or comparison between one quantity or value to another quantity or value of the same units, and thus the recitation “ratio of the HDTMS and
Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 4 recites, “size of the silica nano particles is in the range of about 20 to 60 nm”, however, it is unclear whether said “size” is an average particle size D50, a size at a different particle size distribution point such 90% or D90, or a size that all of the silica nano particles must fall within, e.g. D100, and given that the “size” of a nanoparticle can vary based upon the method utilized to determine said size, the recitation of “size” without clearly specifying what type of “size” and how said “size” is determined renders the claims indefinite given that one having ordinary skill in the art would not be reasonably apprised of the scope of the claimed invention and could not interpret the metes and bounds of the claim so as to understand how to avoid infringement.
Claim 10 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention, for generally the reasons recited in the prior office action wherein it is further noted that the claim is directed to “The composition” but recites “a substrate coated with the hydrophobic coating composition” such that it is unclear whether the claim is meant to be directed to the composition or a coated substrate and whether the limitations following “is” refer to the substrate to be coated or to the coated substrate, and although claims are read in light of the specification, limitations from the specification are not read into the claims, and thus, if the intent of claim 10 is to be directed to a coated substrate comprising a super hydrophobic coating layer formed from the hydrophobic coating composition wherein a 
Claims 11-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Similar to claim 10 above, claims 11-13 are directed to “The composition” but also recite “a substrate coated with the hydrophobic coating composition” such that it is unclear whether the claims are directed to the composition (and thus the coated substrate and related substrate/coating properties constitute intended end use of the coating composition) or directed to the coated substrate, and further whether the recited limitations with regards to the “sliding angle”, “adhesion”, and “scratch hardness” refer to the substrate to be coated or the coated substrate.  Claim 11 is also indefinite given that the recitation of a sliding angle, a relative property in the art, without reciting the testing conditions for determining said sliding angle renders the claim indefinite; and claim 12 is also indefinite given that the limitation “the film” on line 5 lacks clear antecedent basis.  Hence, one having ordinary 
Claim Interpretation
Consistent with MPEP § 2111, claims are given their broadest reasonable interpretation wherein “the meaning given to a claim term must be consistent with the ordinary and customary meaning of the term (unless the term has been given a special definition in the specification), and must be consistent with the use of the claim term in the specification and drawings.  Further, the broadest reasonable interpretation of the claims must be consistent with the interpretation that those skilled in the art would reach. In re Cortright, 165 F.3d 1353, 1359, 49 USPQ2d 1464, 1468 (Fed. Cir. 1999).”  However, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See In re Van Geuns, 988 f.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993.)  It is also noted that a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  Lastly, it is noted that product-by-process claims are not limited to the manipulations of the recited steps, only the structure implied by the steps.  “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior art product was made by a different process.”  In re Thorpe
Hence, in terms of the claimed invention, which is directed to a hydrophobic coating composition and not a method of producing and/or method of using the hydrophobic coating composition, the “derived from” limitations of instant claim 1, the precursor ratio of instant claim 3, and the method steps of instant claim 14 are considered process limitations in the product-by-process claims and thus the claimed hydrophobic coating composition and hydrophobic coating are not limited to the recited process steps and/or “derived from” limitations, only the structure implied by such steps and/or limitations.  It is also noted that the substrate limitations of instant claims 10-13 constitute intended end use of the claimed hydrophobic coating composition, particularly given that instant claims 10-13 are directed to the “coating composition” and not the coated substrate, and thus if a prior art reference discloses a composition as recited in instant claim 1 which is capable of the same intended end use, then the limitations of instant claims 10-13 will be considered met by the prior art reference even if the prior art reference does not specifically disclose coating the composition on a substrate and/or a coated substrate having said properties.  Lastly, given the lack of support and clarity with regards to the claimed “ratio” limitations of instant claims 1, 3 and 14 as discussed in detail above, the “about 10 to 17 wt%” of instant claims 1 and 14 has been interpreted by the Examiner as referring to the weight content of the one or more resins in the hydrophobic coating composition based upon the total weight of the hydrophobic coating composition (including solvent), and the “about 0.15 to 0.2” of instant claim 3 has been interpreted by the Examiner as referring to a range with regards to a ratio of the content of HDTMS “to” TEOS, e.g. a ratio of HDTMS:TEOS ranging from about 0.15:1 up to 0.2:1, wherein the content is with regards to any basis, e.g. molar, weight, volume, etc.
Claim Rejections - 35 USC § 103
Claims 1, 3, 4, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over CN107987675A to Ge (hereinafter referred to as “Ge”).  Ge discloses a wear-resistant super-hydrophobic coating composition comprising a nanomaterial dispersion and a binder material dispersion which are mixed together and applied to a substrate surface to form a wear-resistant super-hydrophobic coating layer thereon having a micro-nano double rough structure which by definition of the term “super-hydrophobic” has a water contact angle of greater than 150 and a rolling angle of less than 10 (Entire document, particularly Paragraphs 0001, 0004, and 0009-0010).  Ge discloses that the nanomaterial dispersion is mainly composed of nanoparticle materials, a hydrophobic silane coupling agent such as hexadecyltrimethoxysilane (HDTMS), and a volatile solvent, wherein the nanoparticle material comprises one or more of titania, calcium carbonate, silica, zinc oxide, kaolin, alumina, and PTFE, in unmodified and/or modified form, and having a particle size distribution of 10-1000nm (Paragraphs 0010, 0013 and 0014).  Ge discloses that the nanomaterial dispersion is prepared such that the hydrophobic silane coupling agent, e.g. HDTMS, completely modifies the nanomaterial thereby producing hydrophobically modified particles, wherein the mass fraction of the nanoparticle material in the nanomaterial dispersion is 0.1-10% and the mass fraction of the hydrophobic silane coupling agent, e.g. HDTMS, is 0.1-10% (Paragraphs 0010, 0019-0021).  Ge discloses that the binder material dispersion comprises a binder material such as a silicone or polyurethane (PU) resin in a solvent for the binder material, wherein the binder material is present in the binder material dispersion in a mass fraction of 5-50% (Paragraphs 0011, 0016, 0017 and 0020).  Ge discloses that the nanomaterial dispersion liquid and the binder material dispersion liquid are then mixed together to form a uniform mixed solution in proportion (Paragraph 0024), such as evenly in prima facie obviousness to simply substitute one known element for another to obtain predictable results and/or prima facie obviousness to choose from a finite number of identified, predictable solutions, with a reasonable expectation of success.  
Hence, with regards to instant claim 1, Ge discloses a hydrophobic coating composition comprising a formulation of alumina-silica based nano composite comprising silica nano-particles that are hydrophobically modified with a hydrophobic silane coupling agent such as HDTMS reading upon the instantly claimed organic modifier, which may be admixed with alumina, and then combined with a resin as a binder material in the binder material dispersion, and given that the resin as a binder material is present in a mass content of 5-50% in the binder material dispersion which may be mixed in a 1:1 ratio with the nanoparticle dispersion as in the examples, Ge provides a clear teaching and/or suggestion that the resin may be present in the uniform mixed coating liquid (as the hydrophobic coating composition or “the formulation” as interpreted above) in a content of 2.5-25wt% thereby fully encompassing the claimed about 10 to 17 wt% with a specific data point at about 13.3wt%, and thus rendering the claimed range 
Further with regards to instant claim 1 and the claimed precursor and catalyst “process” limitations, although Ge does not specifically disclose that the silica nano-particles are “derived” from TEOS as a precursor for silica, that aluminum isopropoxide (AIP) is utilized as a precursor for the alumina, and that ammonia is utilized as a catalyst and pH modifier in the synthesis of the alumina-silica based nanocomposite, the Examiner again notes that said limitations are process limitations in the product-by-process claim and given that the coating composition of instant claim 1 as currently recited does not require the TEOS precursor, AIP precursor, and ammonia 
With regards to instant claim 3, given that Ge discloses a mass content of the hydrophobic silane coupling agent, e.g. HDTMS, of 0.1-10% and a mass content of nanomaterial of 0.1-10% in the nanomaterial dispersion, Ge provides a clear suggestion of a ratio of HDTMS to silica as the nanomaterial, which if viewed from the standpoint of TEOS as a silica precursor, would overlap the claimed range and therefore render the claimed ratio in terms of the structure implied by said process ratio obvious to one having ordinary skill in the art before the effective filing date of the instant invention, and thus rendering instant claim 3 obvious over the teachings of Ge, particularly given the lack of any clear showing of criticality and/or unexpected results.
With regards to instant claim 4, as discussed above, Ge discloses that the nanomaterial has a particle size of 10-1000nm encompassing the claimed range and thus rendering the range obvious over the teachings of Ge, particularly given that the commercially available R972 silica (AEROSIL® R972) utilized by Ge in the examples is well known in the art to have a primary particle size close to the claimed range, e.g. a known primary size of about 16nm thereby reading upon and/or suggesting a size of “about 20” nm as instantly claimed, and hence, instant claim 4 would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Ge.
With regards to instant claim 9, as discussed above, Ge discloses the use of various resins such as a silicone resin and particularly PU resin as the binder material thereby rendering instant claim 9 obvious to one having ordinary skill in the art before the effective filing date of the instant invention based upon the teachings of Ge.
With regards to instant claims 10 and 11, although the Examiner takes the position that the limitations directed to a substrate coated with the hydrophobic coating composition represent intended end use of the instantly claimed coating composition, Ge provides a clear teaching that the coating composition provides a superhydrophobic coating surface having a water contact angle and a rolling/sliding contact angle reading upon the claimed ranges and thus renders instant claims 10 and 11 obvious to one having ordinary skill in the art before the effective filing date of the instant invention.
With regards to instant claims 12-13, the Examiner takes the position that the claimed limitations are directed to the intended end use of the hydrophobic coating composition and are also dependent upon the substrate material to which the coating composition is applied, and given that the instant claims are directed to the hydrophobic coating composition and not the coated substrate, and that the hydrophobic coating composition taught by Ge is capable of the same intended end use and comprises a silica-based nanocomposite comprising the same materials as in the claimed invention including a resin or adhesive material to provide enhanced bonding and wear resistance to the resulting coating (Entire document, particularly Paragraphs 0005 and 0028, Examples), it would have been obvious to one having ordinary skill in the art before the effective filing date of the instant invention to reasonably expect a coating film produced from the hydrophobic coating composition taught by Ge to exhibit properties as instantly claimed particularly given that Ge discloses examples wherein the coating films retain prima facie obviousness to combine prior art elements according to known methods to yield predictable results.
With regards to instant claim 14, it is again noted that the recited method steps are process limitations in the product-by-process claim and given that the broadly recited method .
Claims 1, 3, 4, and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ge, as presented above, and in further view of CN108912754A to Wei (hereinafter referred to as “Wei”, please refer to the attached machine translation for the below cited sections), wherein although the Examiner takes the position that the “derived from” precursor, catalyst and nanocomposite synthesis limitations of instant claims 1, 3 and 14 are process limitations in the product-by-process claims, the Examiner further notes that said process limitations and any structural and/or material limitations resulting therefrom would have been obvious based upon the teachings of Ge in view of Wei.  Similar to Ge, Wei discloses a superhydrophobic coating having a water contact angle of greater than 150º and a rolling (or sliding) angle of less than 10º, wherein the coating is produced from an organic/inorganic composite dispersion liquid comprising silica nanoparticles that are hydrophobically modified with a low energy organic compound such as HDTMS as in the invention taught by Ge; however, Wei specifically discloses that unlike in prior art superhydrophobic coating compositions that utilize prefabricated mixed powders such as silica particles that are added to a solvent (e.g. to re-disperse the particles) and then modified with the low energy organic compound to obtain a dispersion .
Hence, based upon the teachings of Wei, one having ordinary skill in the art before the effective filing date of the instant invention would have been motivated to synthesize the nanomaterial dispersion in the invention taught by Ge utilizing precursors and reaction steps as in the invention taught by Wei to produce a nanoparticle dispersion which is directly utilized in the hydrophobic/organic modification process versus utilizing dried or prefabricated mixed powders, wherein the resulting hydrophobically modified dispersion is utilized to produce the superhydrophobic coating composition as taught by Wei thereby simplifying and reducing cost of the production process and providing good dispersibility and controllable particle size and distribution of the nanomaterial dispersion as taught by Wei in the invention taught by Ge, given that it is prima facie obviousness to use a known technique to improve similar devices in the same way.  Further, given that Ge also discloses that the nanomaterial of the nanomaterial dispersion may include alumina as well as silica as discussed in detail above, and that it is well known in the art that mixed metal oxides may be formed by simultaneous and/or subsequent .
Response to Arguments
Applicant's arguments filed 10/25/2021 have been fully considered but are moot and/or not persuasive in light of the new grounds of rejection and additional remarks provided above.  Specifically with regards to the claimed “ratio of the one or more resins and the formulation” of “about 10 to 17 wt%”, the Examiner notes that the interpretation argued by the Applicant in the response is not supported by the instant disclosure at the time of filing and actually appears to be contrary to the instant specification and examples, particularly given that the hydrophobic coating “formulation” as recited in the specification appears to include the resin, e.g. polytetrafluoroethylene (PTFE) and/or PU which is present in the example coating formulations in concentrations or at contents of 10wt%, 14wt% and 17wt%, while the nanoparticles as the alumina-silica based nano composite formulation are present in a content of only 1, 1.5, 2, or 2.5 wt% (see for example, Paragraphs 043-046 and 043, Figs. 5-10); or when using a combination of PU and PTFE, 10% PU with 10% or 14% PTFE in combination with 1.5 or 2% nanoparticles as shown in Fig. 3 such that it is evident that the alumina-silica based nano composite as the “formulation” is substantially below the claimed 17wt% and the remaining “formulation” or volatile components of the coating “formulation” and/or of the alumina-silica based nano composite “formulation” greatly exceed the claimed 17wt%.  In terms of the rejections under 35 
Any rejection from the prior office action that is not restated above has been withdrawn by the Examiner in light of Applicant’s claim amendments and arguments filed 10/25/2021.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Xiong (US2008/0015298) discloses a superhydrophobic coating composition comprising a fluorinated polymer and a plurality of particles such as silica, titania, alumina, and mixtures thereof such as silica impregnated with alumina, that are functionalized with a functional group such as a fluoro, alkyl or silyl group by modification with a functionalizing agent such as a fluorosilane, n-octyltrimethoxysilane (OTMS, a C8 long chain alkoxysilane), HMDS, and the like, wherein the particles may be derived from a colloidal dispersion with an example utilizing TEOS to produce a colloidal silica dispersion by a Stöber process in the presence of ammonia which is then functionalized with a fluorosilane functionalizing agent and mixed with a fluoropolymer to produce a coating composition.
Cheng (USPN 8,575,235) discloses a hydrophobic coating composition comprising surface-modified nanoparticles and a polymer, wherein the nanoparticles may be alumina and/or silica nanoparticles that are commercial products or can be fabricated by a sol-gel method and then modified with a silane such as HMDS, OTMS, and/or PDMS to improve the hydrophobicity of the surfaces of the nanoparticles prior to mixing with the polymer and other components of the coating composition.
Branson (USPN 7,485,343) discloses a method for preparing a hydrophobic coating wherein the method specifically includes preparing a precursor sol comprising a metal alkoxide such as TEOS and/or AIP (evidence of the obviousness of AIP as a precursor), a solvent such as ethanol, a basic catalyst such as ammonium hydroxide and/or ammonia, a fluoroalkyl compound for surface derivatization of the sols with fluoroalkyl groups, and water, and depositing the sol as a film onto a substrate wherein HMDS may be used to further modify the sol prior to coating as well as modify the coated surface to improve the hydrophobicity of the coating.
Deng (Versatile superhydrophobic and photocatalytic films generated from TiO2-SiO2@PDMS and their application on fabrics) discloses a simple and practical approach for facile production of hybrid films via a sol-gel process which possess superhydrophobic and photocatalytic properties, wherein Deng discloses preparation of HMDS-modified titania-silica hybrid gels by utilizing TEOS followed by titanium isopropoxide to produce a hybrid TiO2-SiO2 mixed oxide sol that is reacted with an ammonia solution to adjust the pH to close to 9 and aged overnight to provide a mixed hybrid gel that is then reacted with HMDS and the resulting HMDS-modified hybrid TiO2-SiO2 gels are mixed with PDMS and a curing agent and coated onto glass slides or fabrics that are pretreated prior to the coating treatment.
Chang (Fabrication of mechanically durable superhydrophobic wood surfaces using polydimethylsiloxane and silica nanoparticles) discloses a process of producing of a superhydrophobic coating composition to be applied to a wood surface wherein the process includes a step of synthesizing hydrophobic silica particles by first synthesizing a monodisperse silica sol by a typical Stöber method utilizing TEOS added to an ammonia solution in ethanol followed by modification with HDTMS wherein the resulting HDTMS-coated silica nanoparticles are mixed with a PDMS solution and then coated on the wood substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MONIQUE R JACKSON whose telephone number is (571)272-1508. The examiner can normally be reached Mondays-Thursdays from 10:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MONIQUE R JACKSON/Primary Examiner, Art Unit 1787                                                                                                                                                                                                        January 24, 2022